Citation Nr: 1009978	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  08-21 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska 


THE ISSUES

1.  Entitlement to an effective date prior to June 30, 2004 
for a grant of a total disability rating based on individual 
unemployability (TDIU).

2.  Entitlement to an effective date prior to June 30, 2004 
for a grant of basic eligibility to Dependents' Educational 
Assistance (DEA) under Chapter 35, Title 38, United States 
Code.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney at 
Law


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to June 1980.

These matters initially came before the Board of Veterans' 
Appeals (Board) from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  In that decision, the RO granted a TDIU 
and found the Veteran eligible for DEA, effective March 14, 
2005.  After the Veteran appealed, the RO, in a January 2006 
rating decision, found that there was clear and unmistakable 
error (CUE) in the assignement of this effective date, and 
assigned a new effective date of June 30, 2004.  The RO did 
not, however, issue a statement of the case (SOC) in response 
to the Veteran's notice of disagreement (NOD).

In a February 2008 decision, the Board found that the RO was 
required to issue a SOC on the issues of entitlement to 
earlier effective dates for a TDIU and DEA elibility in 
response to the Veteran's NOD on these issues, and remanded 
the claims for issuance of a SOC.  The RO complied with the 
Board's remand instructions and issued a June 2008 SOC 
finding that no earlier effective date was warranted.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  Following the 
Veteran's July 2008 substantive appeal, the claims have been 
returned to the Board. 


FINDINGS OF FACT

1.  The current June 30, 2004 effective date is the date of 
the Veteran's request for TDIU, implicitly claimed as part of 
the adjudication of his initial service connection claims, 
and there is no document in the claims file dated prior to 
June 30, 2004 that could be construed as a claim, formal or 
informal, for a TDIU.

2.  DEA eligibility was established based on the grant of the 
TDIU.




CONCLUSIONS OF LAW

1. An effective date prior to June 30, 2004 for the grant of 
a TDIU is not warranted as a matter of law.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. §§ 3.400, 4.16 (2009).

2.  An effective date prior to June 30, 2004 for the grant of 
DEA eligibility is notwarranted as a matter of law.  38 
U.S.C.A. §§ 3501, 5110 (West 2002); 38 C.F.R. § 3.400, 
21.3020, 21.3021 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).

These earlier effective date claims arise from the veteran's 
disagreement with the effective dates assigned pursuant to 
the grants of a TDIU and of DEA eligibility.  The courts have 
held, and VA's General Counsel has agreed, that where an 
underlying claim has been granted and there is disagreement 
as to "downstream" questions, the claim has been 
substantiated and there is no need to provide additional VCAA 
notice or prejudice from absent VCAA notice.  Hartman v. 
Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 
(2003).  

The Court has elaborated that filing a NOD begins the 
appellate process, and any remaining concerns regarding 
evidence necessary to establish a more favorable decision 
with respect to downstream elements (such as an effective 
date) are appropriately addressed under the notice provisions 
of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin v. 
Peake, 22 Vet. App. 128, 137 (2008).  Where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements.  Id.  There has been no allegation of such error in 
this case.

In addition, as the discussion below reflects that the 
Veteran is receiving the earliest effective date to which he 
is entitled for his TDIU and for DEA eligibility as a matter 
of law, the VCAA need not be considered with regard to these 
earlier effective date claims.  See Smith v. Gober, 14 Vet. 
App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002), cert. denied, 537 U.S. 821 (2002); Mason v. Principi, 
16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001); see also VAOPGCPREC 5-2004 (June 23, 
2004); 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required 
when, as a matter of law, entitlement to the benefit claimed 
cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will 
refrain from or discontinue assistance with regard to a claim 
requesting a benefit to which the claimant is not entitled as 
a matter of law).

The law provides that a TDIU may be granted upon a showing 
that the veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A 
TDIU may be granted if the Veteran meets certain schedular 
rating requirements, or on an extra-schedular basis.  See 38 
C.F.R. §§ 4.16(a), (b).

In this case, the Veteran filed an initial claim for service 
connection for multiple disabilites on June 30, 2004.  
Service connection for lumbar and cervical spine disabilities 
were granted in February 2005.  TDIU and DEA eligibility were 
granted in June 2005, effective March 14, 2005.  
Sigificantly, however, that decision was amended by the RO's 
January 2006 decision finding CUE in the assignment of 
effective dates and assigning June 30, 2004 as the effective 
date for both the TDIU And DEA eligbility.  See 38 C.F.R. 
§ 3.105(a) (where there is evidence of CUE, the prior 
decision will be reversed or amended as if the corrected 
decision had been made on the date of the reversed decision).  
The June 30, 2004 effective date reflects the RO's view that 
the Veteran's initial claim for service connection for 
multiple disabilities implicitly contained an attempt to 
obtain an appropriate rating for his disabilities as part of 
the initial adjudication of these claims, and that a TDIU was 
warranted from that date.  See Rice v. Shinseki, 22 Vet. App. 
447, 453 (2009).

There are several possible bases for an earlier effective 
date for a TDIU.  The grant of TDIU is an award of increased 
disability compensation for purposes of assigning an 
effective date.  Dalton v. Nicholson, 21 Vet. App. 23 (2007); 
Wood v. Derwinski, 1 Vet. App. 367, 369 (1991).  The 
assignment of effective dates for increased evaluations is 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.

The Court and VA General Counsel have interpreted the laws 
and regulations pertaining to the effective date for an 
increase as follows: If the increase occurred within one year 
prior to the claim, the increase is effective as of the date 
the increase was "factually ascertainable." If the increase 
occurred more than one year prior to the claim, the increase 
is effective the date of claim. If the increase occurred 
after the date of claim, the effective date is the date of 
increase. 38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. 
App. 125 (1997); 38 C.F.R. § 3.400(o)(1)(2); VAOPGCPREC 12-98 
(1998).  In addition, it is possible that the claims file 
could contain a communication or action indicating an intent 
to apply for one or more benefits under the laws administered 
by VA, including a report of VA examination or 
hospitalization, which could be considered an informal claim.  
See 38 C.F.R. §§ 3.155(a), 3.157.  Moreover, the regulation 
providing for a TDIU on a schedular basis uses the term 
"ratable" when indicating the appropriate ratings, 
suggesting that eligibility for an earlier effective date for 
a TDIU could be established by showing that a service-
conencted disability was, at a prior time, ratable at a 
higher level than it was actually rated.  See 38 C.F.R. § 
4.16(a).

Each of the above bases for establishing an earlier effective 
date, however, presupposes that service connection for at 
least one disability was established prior to the 
communication that served as the basis for the claim.  In 
this case, the June 30, 2004 effective date is the date of 
the Veteran's initial claims for service connection.  He was 
not in receipt of service connection for any disabilities 
prior to this date.  Moreover, there are no documents in the 
claims file that were submitted prior to the date of the 
claim.  There are service treatment record and post-treatment 
records that were received on the same date as the date of 
claim.  The VA treatment records incude records dated from as 
early as April 2004, but do not contain hospitalization or 
examination reports that could be considered informal claims.  
The only other documents in the claims file prior to the 
claim are VA computer generated documents that are not 
communications from the Veteran that could serve as the basis 
for an earlier effective date.

Thus, given that the Veteran cannot argue that he is entitled 
to an earlier effective date for a TDIU based on any 
previously service-connected disabilities or communications 
prior to his initial claims for service connection, his claim 
for an effective date prior to June 30, 2004 for a TDIU must 
be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

With regard to the claim for an earlier effective date for 
eligibility for DEA, basic eligibility for Chapter 35 DEA 
benefits is established for a claimant in one of several 
ways, including status as the child of a veteran who is 
awarded a TDIU.  See 38 U.S.C.A. § 3501(a)(1)(A); 38 C.F.R. 
§§ 21.3020, 21.3021(a)(1)(iii).  That is the basis on which 
DEA eligibility was granted in this case, i.e., the fact that 
the Veteran was granted a TDIU.  The eligibility date for DEA 
benefits is the date on which an individual becomes an 
eligible person as defined in 38 C.F.R. § 21.3021(a).  See 
38 C.F.R. § 21.3021(o).  Thus, the Veteran's DEA eligibility 
date in this case was June 30, 2004, the effective date of 
his TDIU.  Accordingly, the Veteran's entitlement to an 
earlier effective date for DEA is predicated upon resolution 
of whether an earlier effective date is warranted for the 
grant of a TDIU.  As the Board has found that an earlier 
effective date is not warranted for the Veteran's TDIU, an 
effective date earlier than June 30, 2004 for DEA eligibility 
must also be denied as a matter of law.  Sabonis, 6 Vet. App. 
at 430.


ORDER

Entitlement to an effective date prior to June 30, 2004 for a 
grant of a TDIU is denied.

Entitlement to an effective date prior to June 30, 2004 for a 
grant of DEA eligibility is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


